Citation Nr: 1710783	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for status post chloracne, to include as due to herbicide exposure.

2.  Entitlement to service connection for rosacea, basal cell carcinoma, and skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran provided testimony before a Veterans Law Judge at a July 2012 videoconference hearing.  A transcript of the hearing is of record.  In March 2016, the Veteran was notified that the Veterans Law Judge who conducted the July 2012 hearing no longer works for the Board.  The Veteran was afforded the opportunity for a new hearing, but in March 2016 he notified the Board that no such additional hearing is desired.

In June 2013 and May 2016, the Board remanded the issues on appeal for additional evidentiary development. 


FINDINGS OF FACT

1.  The Veteran's chloracne clearly and unmistakably preexisted his entrance into service; however, it is not shown by clear and unmistakable evidence that such disorder was not aggravated by his active duty service.

2.  The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.

3.  The Veteran has been diagnosed with status post chloracne, which includes residual scaring.

4.  The evidence is at least evenly balanced as to whether the Veteran's basal cell carcinoma, rosacea, and dysplastic nevus are the result of exposure to sun while serving in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for status post chloracne are met. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a grant of service connection for basal cell carcinoma, rosacea, and dysplastic nevus are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the appellant and considered a full grant of benefits requested with respect to the only issues on appeal, further discussion of the VCAA is not necessary at this time.

Analysis

A. Chloracne

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110. 

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b). In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.
Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation." See id.   Finally, "[i]f this burden is met, then the veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

A pre-induction report of medical examination dated September 1964 noted active acnes of the neck and back.  The report stated that the Veteran was physically disqualified for active acne and re-examination was believed to be justified in three months.  Another pre-induction report of medical examination dated November 1965 noted normal clinical evaluation of the skin, but the Veteran was deemed physically disqualified for defective hearing.  Again, re-examination was believed to be justified in three months.  Finally, a pre-induction report of medical examination was conducted in June 1966.  The Veteran was deemed qualified for active service, but skin was evaluated as clinically abnormal.  However, the nature of the skin abnormality was not noted.  In a June 1966 report of medical history, the Veteran stated that he had acne on his back.  The Veteran entered active service in August 1966.

Initially, the Board finds that acne was not noted at entrance to active service.  Entrance occurred in August 1966.  The entrance examination was conducted in June 1966.  While the examination notes abnormal skin, the nature of the abnormality is not discussed.  Indeed, it is not clear whether the Veteran had acne at that time or whether the examiner was noting past episodes of acne.  To that end, acne prohibited the Veteran from entrance in September 1964.  Therefore, it follows that had the Veteran continued to have acne in June 1966, he would have been disqualified from entrance at that time too.  While the Veteran a history of acne on the back was noted in a June 1966 report of medical examination, a history of acne rather than any present acne at that time was noted.  This is buttressed by the Veteran's competent and credible testimony that he underwent treatment to acne treatment in order to enlist after being disqualified due to acne September 1964.  See Board Hearing Transcript (Tr.) at 3.  Thus, the Veteran is presumed sound at entrance with respect to any acne.

In any event, the first prong of the presumption of soundness is rebutted by clear and unmistakable evidence.  In September 2013, a VA examiner opined that acne clearly and unmistakably preexisted service.  The examiner noted that on the September 1964 pre-induction examination, acne on the face and trunk was diagnosed.  Thus, the examiner concluded that acne clearly and unmistakably preexisted service.  The Board finds this opinion probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Having found that acne clearly and unmistakably preexisted service, the burden is on VA to prove that acne clearly and unmistakably was not aggravated by service.  The September 2013 examiner opined that acne was clearly and unmistakably aggravated beyond its natural progression by service.  The examiner pointed to no documented skin abnormalities on separation in June 1968 and no documentation of worsening of acne during service or within the first post-service year.  The Board, however, finds this reasoning insufficient.  The Veteran provided a photograph of himself during service, dated March 1967.  In an addendum dated June 2016, the examiner stated that the photograph showed possible acne of the forehead and chin.  There was no evidence of any acne of the forehead and chin prior to service.  Indeed, while there was evidence of acne of the neck and back prior to service, there were no other affected areas indicated.  The examiner did not address how the photograph might change her opinion that chloracne was not clearly and unmistakably aggravated beyond its natural progression during service.  Given the above, the Board cannot conclude that chloracne was not clearly and unmistakably aggravated by service.  As such, the second prong of the presumption of soundness is not rebutted and the Board must consider the Veteran's claim as one for direct service connection and not aggravation.  See Wagner, supra.

The Veteran has been diagnosed with status post chloracne.  See July 2009 VA examination Report.  While chloracne is not active per the July 2009 VA examination report, residual scarring is present on the arms and torso.  

Service personnel records confirm that the Veteran served in the Republic of Vietnam.  VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Specifically, chloracne or other acneform disease consistent with chloracne, is a disease for which presumptive service connection is warranted based upon herbicide exposure. 38 C.F.R. § 3.309(e).  As the Veteran served in Vietnam and was diagnosed with status post chloracne, service connection for such is warranted for such (to include any residuals of chloracne) under 38 C.F.R. § 3.309(e).  

B. Rosacea, Basal Cell Carcinoma and Skin Cancer

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regarding the first element, the Veteran has been diagnosed with basal cell carcinoma, rosacea, and dysplastic nevus.  See July 2009 VA Examination Report.

In service, the Veteran has reported exposure to sun while serving in Vietnam.  The Veteran competently and credible testified as to being outside every day during his year in Vietnam, from sunup to sundown.  See Board Hearing Tr. at 9.

With regard to nexus, in September 2013, a VA examiner opined that it was less likely than not that either basal cell carcinoma or rosacea was related to service.  The examiner stated that basal cell carcinoma associated with sun exposure was the most likely cause of that disability.  The examiner noted that a hobby of the Veteran is fishing and hunting.  The examiner also noted that the Veteran rarely uses sun protection.  The examiner offered no rationale as to why rosacea was less likely than not related to any sun exposure in service.

The examiner offered an addendum opinion in June 2016.  The examiner cited medical literature that noted that exposure to ultraviolet radiation from sunlight is a known possible cause of rosacea and basal cell carcinoma.  The examiner again reiterated that it was less likely than not that the disabilities were related to service.  The examiner stated that the Veteran had significantly more opportunities for exposure post-service that during his service in Vietnam.  Again, the examiner pointed to the August 2009 VA treatment record showing fishing as a hobby and an April 2010 VA treatment record showing that the Veteran rarely used protection from the sun.  With regard to basal cell carcinoma, the examiner stated that although the Veteran had sun exposure during service, post-military sun exposure would have been greater than service-time exposure and likely the cause of basal cell carcinoma.

The Board finds the various opinions of the examiner not probative.  Though the examiner pointed to fishing and hunting as the likely causes of the Veteran's skin disability, there is no evidence as to why those experiences would have led to more sun exposure than the Veteran's service in Vietnam.  The basis for the examiner's conclusion-an August 2009 VA treatment record-merely notes "recreation/hobbies-fishing."  It is not apparent how often the Veteran went fishing.  Further, while the examiner stated that post-service sun exposure would have been greater that exposure during service, the examiner offers no explanation for that bare statement.  There is no evidence as to the extent of the Veteran's post-service sun exposure versus his in-service exposure.  Indeed, the Veteran testified to being outside all day every day during his one year in Vietnam.  Given those inadequacies, the Board finds the examiner's ultimate conclusion of a lack of nexus between the current skin disorders and sun exposure to be of minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.
 
The examiner found that that the Veteran's skin disabilities are likely the result of some sun exposure, implicitly indicating that the skin disorders were either the result of in-service or post-service sun exposure.  As discussed above, the Veteran has competently and credibly testified to sun exposure every day during his service in Vietnam.  As further explained above, the examiner's opinion that the skin diseases are more likely related to post-service, than in-service, sun exposure, is not probative.  Thus, the Board is left with the apparently equal possibility that the skin disabilities are related to either in-service or post-service sun exposure.  Essentially, the evidence is relative equipoise as to whether exposure to sun during his tour in Vietnam caused the Veteran's skin disabilities.

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for basal cell carcinoma, rosacea, and dysplastic nevus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for status post chloracne is granted.

Service connection for basal cell carcinoma, rosacea and dysplastic nevus is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


